FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALS June 18, 2014
                                                                Elisabeth A. Shumaker
                                   TENTH CIRCUIT                    Clerk of Court



 ROBERT MICHAEL SHAGOURY,

          Plaintiff - Appellant,

 v.
                                                         No. 14-2022
                                            (D.C. No. 1:14-CV-00031-SWS-KBM)
 UNITED STATES OF AMERICA
                                                          (D.N.M.)
 (Drug Enforcement Administration)
 (Michele M. Leonhart),

          Defendant - Appellee.




                              ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Proceeding pro se, 1 Robert Shagoury appeals from the district court’s


      *
             After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.

      This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
      1
             Because Mr. Shagoury is proceeding pro se, we construe his filings
liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Garza v.
Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
dismissal of his complaint. Mr. Shagoury has also filed a motion to proceed in

forma pauperis (“IFP”) on appeal and a document styled as a “motion to restrain

the Appellee and/or persons working with the Appellee, from harming the

Appellant and/or his family, physically, psychologically, financially, judicially,

accidentally or mysteriously and/or any other form of harm” (henceforth, “motion

to restrain”). For the reasons that follow, the district court’s judgment is

affirmed and the two pending motions are denied.

                                          I

      On January 9, 2014, Mr. Shagoury filed a one-page complaint in the

District of New Mexico. The complaint was captioned “Robert Michael Shagoury

v. The United States of America (Drug Enforcement Administration) (Michele M.

Leonhart).” R. at 3 (Compl., filed Jan. 9, 2014). Mr. Shagoury alleged in the

complaint that the United States was trying to kill and injure him. With his

complaint, Mr. Shagoury filed an application to proceed IFP.

      The district court screened the complaint pursuant to 28 U.S.C. § 1915. In

so doing, the district court dismissed the complaint without prejudice for lack of

subject-matter jurisdiction. The district court reasoned that the complaint was

“completely devoid of factual allegations” and contained no averments “showing

waiver of the United States’ sovereign immunity.” Id. at 18 (Mem. Op. & Order,

filed Feb. 4, 2014). In the signature block of the district court order, a magistrate

judge signed her name in pen, indicating that she was signing “for” a district

                                          2
court judge, whose name was type-written below. Id. at 19. The “final order”

that later issued included the same notations. According to the district court

docket, the order was “by” the district judge and was “entered at his direction by”

the magistrate. Mr. Shagoury filed a timely notice of appeal.

                                         II

      The discussion will proceed in three parts. First, we will explain why we

have jurisdiction over the appeal. Second, we will discuss why the district court’s

judgment should be affirmed. Third, we will address the two pending motions

and conclude that both must be denied.

                                         A

      Although no party challenges our jurisdiction, we must sua sponte assure

ourselves that we have the power to decide the appeal, if a “potential

jurisdictional problem” is present in the case. Smith v. Rail Link, Inc., 697 F.3d

1304, 1312–13 (10th Cir. 2012). As noted above, the order and final order in the

district court dismissing the complaint were signed by a magistrate at the

direction of a district court judge who did not himself sign the orders. Unless the

parties consent, a magistrate judge may not issue a final, appealable order on

behalf of the district court. See Phillips v. Beierwaltes, 466 F.3d 1217, 1221–22

(10th Cir. 2006); Andrews v. Town of Skiatook, 123 F.3d 1327, 1328 n.2 (10th




                                          3
Cir. 1997). There is no indication that the parties 2 consented to a magistrate

judge’s jurisdiction in this case. Therefore, we only have jurisdiction over the

appeal if we can properly conclude that the district court judge rendered the

decision to dismiss, even though the magistrate judge signed the orders on his

behalf. We can do so.

      Unlike the Federal Rules of Criminal Procedure, the Federal Rules of Civil

Procedure contain no requirement that district court judges sign judgments.

Compare Fed. R. Crim. P. 32(k)(1) (“The judge must sign the judgment, and the

clerk must enter it.”), with Fed. R. Civ. P. 58(b)(1)(C) (“[U]nless the court orders

otherwise, the clerk must, without awaiting the court’s direction, promptly

prepare, sign, and enter the judgment when . . . the court denies all relief.”), and

Fed. R. Civ. P. 54 (setting forth the requirements for judgments in civil matters

and not mentioning a signature by the district court judge). We held in 1939 that

in civil cases “it is not necessary for the court to sign a formal written judgment.”

W. Union Tel. Co. v. Dismang, 106 F.2d 362, 363 (10th Cir. 1939). While

Dismang obviously interpreted a much older version of the Rules, they have not

changed in this regard and we have never overruled the opinion. Accordingly,

even though the better practice is surely for a district court judge to sign his or



      2
              A summons was issued to the United States but the complaint was
dismissed before it was returned. The United States therefore did not appear in
the district court, nor has it appeared here.

                                          4
her own orders, we do have jurisdiction over the appeal.

                                          B

      Mr. Shagoury presents only two intelligible arguments that are responsive

to the district court’s sovereign-immunity analysis. Neither is availing.

      First, Mr. Shagoury suggests that the district court’s sovereign-immunity

analysis was erroneous because the named defendants “used persons working with

them and/or contracted persons to poison the Appellant.” Aplt. Opening Br. at 1.

He offers no authority for this proposition, and no explanation beyond this bare

sentence. As a result, the argument is inadequately presented to warrant reversal.

See United States v. Williamson, 746 F.3d 987, 993 (10th Cir. 2014) (“[W]e

routinely have declined to consider arguments that are not raised, or are

inadequately presented, in an appellant’s opening brief.” (alteration in original)

(internal quotation marks omitted)); see also James v. Wadas, 724 F.3d 1312,

1315 (10th Cir. 2013) (“Because [the plaintiff] is pro se, we liberally construe his

filings, but we will not act as his advocate.”).

      Second, Mr. Shagoury contends that under Supreme Court precedent

“Congress may organize ‘sue and be sued’ agencies” and “such [an] agenc[y] may

be sued in any Court of otherwise competent jurisdiction as if it were a private

litigant as long as the agency is to pay out the judgment from its own budget, not

from the U.S. Treasury.” Aplt. Opening Br. at 2. Mr. Shagoury did not articulate

this theory to the district court and does not argue plain error on appeal. The

                                          5
theory is therefore forfeited. See United States v. MacKay, 715 F.3d 807, 831

(10th Cir. 2013) (“In this Circuit, the failure to argue for plain error and its

application on appeal . . . surely marks the end of the road for an argument for

reversal not first presented to the district court.” (omission in original) (internal

quotation marks omitted)), cert. denied, --- U.S. ----, 134 S. Ct. 1275 (2014); cf.

Rural Water Sewer & Solid Waste Mgmt., Dist. No. 1 v. City of Guthrie, 654 F.3d

1058, 1068 (10th Cir. 2011) (noting that sovereign immunity is jurisdictional);

McDonald-Cuba v. Santa Fe Protective Servs., Inc., 644 F.3d 1096, 1102 (10th

Cir. 2011) (requiring plaintiffs to plead sufficient facts to establish jurisdiction).

      Apart from the forfeiture, the authority Mr. Shagoury relies on for this

point—Federal Housing Administration v. Burr, 309 U.S. 242 (1940)—is

unavailing. As it applies here, that case only stands for the proposition that the

federal government can waive its sovereign immunity by subjecting its agencies

to suit. See Boehme v. U.S. Postal Serv., 343 F.3d 1260, 1263 (10th Cir. 2003)

(discussing Burr); accord FDIC v. Hulsey, 22 F.3d 1472, 1480 (10th Cir. 1994).

The only agency named by Mr. Shagoury was the Drug Enforcement

Administration and Mr. Shagoury offers no reason to suppose that the federal

government has waived the sovereign immunity that would otherwise attach to

this agency. Cf. Sarit v. DEA, 987 F.2d 10, 16 (1st Cir. 1993) (finding no

jurisdiction over a suit against the Drug Enforcement Administration because

sovereign immunity had not been waived). As a consequence, he is not entitled to

                                           6
reversal.

                                         C

      Mr. Shagoury has filed a motion to proceed IFP on appeal. As

demonstrated above, he has no “reasoned, nonfrivolous argument on the law and

facts,” Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005), and his

motion to proceed IFP is therefore denied.

                                        D

      Mr. Shagoury’s “motion to restrain,” filed April 11, 2014, reiterates various

allegations regarding the harm that the defendants are supposedly inflicting on

him. In view of our affirmance of the district court’s judgment, the “motion to

restrain” is denied as moot. Cf. Holt v. McBride, 539 F. App’x 863, 866 (10th

Cir. 2013) (“The judgment of the district court is affirmed. [The plaintiff’s]

motion for injunction pending appeal is denied as moot.”); Doyle v. Archuleta,

370 F. App’x 934, 937 (10th Cir. 2010) (dismissing an appeal and denying a

motion for an injunction as moot).

                                        III

     For the reasons set forth above, we AFFIRM the district court’s judgment,




                                         7
DENY Mr. Shagoury’s request to proceed IFP, and DENY Mr. Shagoury’s

“motion to restrain.”



                                        Entered for the Court



                                        JEROME A. HOLMES
                                        Circuit Judge




                                    8